It is this present Day Ordered by and with the Consent of James Moultrie Esq. Sollicitor for the Complainants and James Parsons Esq. Sollicitor for the Defendants that this Cause be set down to be heard on Wednesday next the Twenty Seventh Day of this Instant July, and all the said Parties to attend the said hearing.
John Troup Register in Chancery
At a Court of Chancery held at the Council Chamber on Wednesday the 27th of July 1763.
*518Present, His Excellency, the Governor; The Honorable Othniel Beale, John Guerard, Egerton Leigh, Henry Middleton, Charles Shinner, Daniel Blake, Esquires for executing the Office of Chancellor. William Burrows, Esq. Master.
Ordered for the future That the Sollicitors of this Court do three Days previous to the sitting thereof prepare and lay before the same a Brief setting forth the Nature of the Business intended to be brought to hearing at the then next sitting thereof. [Compare order of September 8, 1762.]